To me the statement claimed to have been made by the witness Zettel is not shown to be a part of the res gestae. It was not some exclamation or statement induced by or in relation to an accident then happening or happening just prior thereto or in reference to any accident. It seems to me to be hearsay. The duty of exercising care rested on the motorman, not on Miss Zettel. That duty he could not delegate to a passenger. Nor could he relieve himself from that duty by relying upon some passenger. Supposing a passenger said to the driver of an automobile, "there is no person on the crossing ahead of us," or, said to the driver, "you can safely drive 60 miles an hour here." Would the driver be excused or relieved from the exercise of ordinary care if he relied on any such hearsay statement? It must be borne in mind that at the time Miss Zettel is claimed to have made the statement no accident had happened.
DEVANEY, CHIEF JUSTICE, took no part in the consideration or decision of this case. *Page 351